Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
In the Amendment dated 6/28/2022, the following has occurred: Claims 1, 8, 10, 11, 18, 20 and 22 have been amended.
Claims 3 – 5, and 13 – 15 have been previously cancelled.
Claims 1, 2, 6 – 12, and 16 – 22 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 6 – 12, and 16 – 22 are being rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all relevant factors and with respect to the claims as a whole, there are aspects of the claims that are directed towards a non-statutory subject matter, which do not include additional elements that are sufficient to amount to significantly more than the judicial exception due to the following analysis: 
The claims recite(s) subject matter within a statutory category as a process (claims 1, 2, 6 – 10, 21, and 22), machine (claims 12, and 16 – 19), and manufacture (claim 20) which recite steps of 
detecting user interaction data performed by a user present in a predetermined space;
determining from the user interaction data that at least one milestone event has occurred from the user input and in view of the user identification data, wherein the determining comprises determining that at least a portion of the user input corresponds to a milestone event, wherein the determining comprises identifying that the user interaction data comprises an activation cue that is associated with a user identified from the user identification data and a known milestone event, wherein users of the system select an activation cue to correspond to a user, wherein milestone events are learned by the system based upon an inference of an event to an event previously identified as a milestone event;
the determining the activation cue is associated with a known milestone event comprising comparing the user input to one or more databases having associations between activation cues and milestone events and identifying the activation cue as corresponding to a milestone event when a similarity of the activation cue is above a predetermined threshold of similarity to a stored activation cue, wherein the activation cue comprises at least one of: a predetermined user trigger phrase, and a trigger gesture, wherein the activation cue comprises a phrase or movement during the natural course of completing the milestone event and not a unique trigger word or movement, wherein the system continuously monitors movements and voice input of a user to detect the activation cue and infers the milestone event has occurred;
updating, responsive to determining that the milestone event has occurred, one or more files within the milestone system with an indication of the milestone event, wherein the updating comprises updating the milestone event in the milestone system in substantially real-time as the milestone event is determined, wherein the updating comprises recording a time stamp of when the milestone event is determined; and
transmitting the indication of the milestone event, wherein the transmitting comprises providing a visual notification of the indication of the milestone.
In understanding the three independent claims, the Examiner first looks at the invention, as a whole.   The Specification, paragraph 14, describes the manual problem as, “In current systems, identification of the completeness of the different steps in the procedure may require the manual provision of updates to a system, for example, the doctor, nurse, or other staff member, may have to provide input to a system indicating that a particular step has been completed.”  Paragraph 17 then goes on to describe a solution, “Accordingly, an embodiment provides a method for automatically updating a system when a milestone event has been detected.”  Therefore, in light of the Specification, the invention is directed toward automating the manual activity of knowing where patients are in a process.  The invention uses sensors as extra-solution inputs.  The entire claimed process would work if the data is inputted by a user instead of a sensor.
The limitation of detecting a user movement, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, but for the recitation of generic computer components. For example, detecting a user movement involves a human seeing a user performing a gesture to cause interpretation a user’s visual cues. Therefore, a set of rules or instructions must be learned by the users of the system, so that each user understands which visual cues are recognizable to the sensors. Additionally, determining whether the received input corresponds to a milestone event also involves managing interactions between people because users of the system must establish what occurrence (based on visual cues) is considered a milestone event and encode this information into the program product. Furthermore, updating the system based on the received user input in the context of the claim encompasses ensuring that the system keeps track of the important visual inputs that a human user, such as medical professional, makes during a given point in time pertaining to an event (such as a surgery or monitoring patient vitals). Thus, updating the system involves rules and instructions to ensure that the system is responsive to human users’ visual cues. Additionally, storing instructions involves a user manually storing information pertaining to common or accepted visual inputs, further covering rules or instructions that must be implemented for the method, information handling device, and product to operate. If the claim limitations, under their broadest reasonable interpretations, cover interactions between people or following rules or instructions, but for the recitations of generic computer components, then the claims fall within the abstract idea of “Certain Methods of Organizing Human Activity.” Accordingly, the independent claims recite an abstract idea.
Step 2A—Prong 2
The judicial exception for the independent claims is not integrated into a practical application. In regard to the independent claims, claim 1 recites additional information of a method; claim 11 recites additional information of an information handling device, and claim 20 recites additional information of a product. The additional elements are utilized to perform the abstract idea. The additional elements apply, with the judicial exception, mere instructions to implement an abstract idea on the computer (MPEP 2106.05 (f)). Further, the additional elements in the claims are directed towards mere data gathering using generic computer components because a computer program must first encode audio and visual information before receiving inputs, a sensor must be able to interpret the received audio and visual information, and the encoded and received information must be stored in a non-transitory computer readable medium (MPEP 2106.06 (g)). The additional elements do not integrate the abstract idea into a practical application, thus directing the independent claims to an abstract idea.
The method, information handling device, and product do not amount to significantly more than the abstract idea. Although additional elements are recited in the claims, the recited steps do not integrate the abstract idea into a practical application due to the elements not imposing meaningful limits on the abstract idea. Therefore, the limitations in the claims do not amount to significantly more than the judicial exception.
Step 2B
Claim 1 does not include a processor to determine whether received user input corresponds to a milestone event. The claim 1 sensor’s detection is not directly connected to the claimed process.  Claim 11 has additional limitations such as a processor, at least one multi-modal sensor, and a memory device to execute and store instructions and detect visual and audio inputs. Claim 20 has additional limitations such as a storage device that stores code and a processor to execute the code. Looking at the specifications, these components are described at a high level of generality (¶ 0002-0004, ¶ 0037-0041). Though the independent claims include “detecting,” “determining,” and “updating” steps, the steps involve mere data gathering. Although additional limitations are recited in the claims, the combination of elements do not significantly improve the functioning of a computer component or other technology when analyzing the claimed limitations individually. Therefore, the use of general computer components, taken alone, do not impose any meaningful limitation the computer implementation of the abstract idea. Thus, the general computer components do not amount to significantly more than the abstract idea. So, additional elements or combinations of elements in the claims amount to no more than a generally linking the abstract idea to a particular technological environment or field of use, as the courts have disclosed in the Parker v. Flook case. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible or inventive concept, conveying that the claims do not amount to significantly more than the judicial exception.
Dependent claims 2, 6 – 10, 16 – 19, 21, and 22 inherit the limitations that recite the abstract idea of their respective parent claims, thus directing the dependent claims to the same abstract idea discussed above and incorporated herein. Although the dependent claims add additional limitations such as continuously receiving user input, identifying an activation cue, comparing user input to a database of stored activation cues, providing a visual and audible notification, notifying other users, and updating code, the additional limitations further limit the abstract idea by using generic computer components to encompass “Certain Methods of Organizing Human Activity.” When the dependent claims are viewed both individually and as a whole, the limitations do not amount to significantly more than the judicial exception nor do the limitations improve the functioning of a computer or other technological component. Therefore, the dependent claims are ineligible and do not provide an inventive concept for the same reasons as the independent claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8 – 12, 16, and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Robaina et al., U.S. Pre-Grant Publication 2018/ 0197624 in view of Echols et al., U.S. Pre-Grant Publication 2019/ 0051296.
As per claim 1,
Robaina teaches a method comprising:
detecting (paragraph 50 acquire), 
using at least one sensor located within a predetermined space within a hospital environment and operatively coupled to a hospital  system (figure 2B paragraphs 56 and 57 various sensors- environmental ones located around a room such as an operating room, paragraphs 35  hospital system),
user interaction data performed by a user present in the predetermined space (paragraphs 56 – 58 multiple sensors), 
wherein the user interaction data comprises user input captured by the at least one sensor and user identification data captured by the at least one sensor (paragraph 58 one or more cameras 28 may be inward-facing and configured to monitor the shape, position, movement, color, and/or other properties of features other than the eyes of the user, e.g., one or more facial features (e.g., facial expression, voluntary movement, involuntary tics).);
determining (paragraph 155 computer executable code),
responsive to detecting the user interaction data from the at least one sensor (paragraph 110 input from the user), 
from the user interaction data and without additional user input, at least one milestone event has occurred from the user input and in view of the user identification data (paragraph 303 emergency of a patient), 
wherein the determining comprises determining that at least a portion of the user input corresponds to a milestone event (paragraphs 274, 289, 303, trigger based on events 319, 320 operating on left leg),
wherein the determining comprises identifying that the user interaction data comprises an activation cue that is associated with a user identified from the user identification data and a known milestone event (paragraphs 274, 289, 303, trigger based on events 319, 320);
wherein milestone events are learned by the system based upon an inference of an event to an event previously identified as a milestone event (paragraph 105 machine learning and paragraph 107 comparing tools to determine surgery - The Specification’s only reference to learning is paragraph 22, “Milestone events may also be learned by the system. For example, if a milestone event for an operating room is identified as the patient entering the room, the system may infer that a doctor entering the room should also be identified as a milestone event even though not directly identified as a milestone event to the system.” How this occurs is omitted by the Specification. What specifically is required by “inferring” is omitted by the Specification. Therefore the Examiner understands this broadly);
updating, responsive to determining that the milestone event has occurred, one or more files within the hospital system with an indication of the milestone event (paragraphs 214, 245, an 393 access log paragraph 361, update patient chart),
wherein the updating comprises updating the milestone event in the hospital  system in substantially real-time as the milestone event is determined (paragraphs 214, 245, an 393 access log paragraph 361, update patient chart ),
transmitting the indication of the milestone event to at least one other device that has access to the hospital system (figure 20, #2020 and paragraph 303), 
wherein the transmitting comprises providing a visual notification of the indication of the milestone event on a graphical user interface of the at least one other device (figure 20, #2050 and paragraph 305).
Robaina does not explicitly teach the method
determining, responsive to detecting the user interaction data from the at least sensor, from the user interaction data and without additional user input, at least one milestone event has occurred from the user input and in view of the user identification data, wherein the determining comprises determining that at least a portion of the user input corresponds to a milestone event, wherein the determining comprises identifying that the user interaction data comprises an activation cue that is associated with a user identified from the user identification data and a known milestone event, wherein users of the system select an activation cue to correspond to a user,
updating, responsive to determining that the milestone event has occurred, one or more files within the hospital system with an indication of the milestone event,
wherein the updating comprises recording a time stamp of when the milestone event is determined; and

However, Echols further teaches the method 
determining, responsive to detecting the user interaction data from the at least one sensor, 
wherein users of the system select an activation cue to correspond to a user  (paragraph 30 different trigger words for different users and paragraph 42 unique identifier including facial recognition);
It would have been obvious to one of ordinary skill in the art at the time of the filing to add these features into Robaina. One of ordinary skill in the art at the time of the filing would have added these features with the motivation to method, including: receiving, from a user, user input comprising a trigger event; identifying, using at least one processor, active media content; and performing, based upon the trigger event, an action with respect to the active media content (Echols, abstract).
Robaina in view of Echols do not explicitly teach the method 
updating, responsive to determining that the milestone event has occurred, one or more files within the hospital system with an indication of the milestone event,
wherein the updating comprises recording a time stamp of when the milestone event is determined; and
However, Robaina teaches recording information in paragraphs 216, 222, and 230. Robaina further teaches storing audio and visual information in paragraphs 226 and 245.  Robaina also captures the time in paragraphs 65 and 66.  It would have been prima facie obvious to combine the storing of information with the capturing of time.
The elements are all known but not combined as claimed. The technical ability exists to combine the elements as claimed and the results of the combination are predictable. When combined, the elements perform the same function as they did separately.
As per claim 2, Robaina in view of Echols teaches the method of claim 1 as described above.
Robaina further teaches the method wherein the detecting comprises continuously monitoring for the user movement action (figure 13D and figure 16, #1630, paragraph 249).
The Examiner understands “continuously” through paragraph 27, “For example, in an operating room setting, a system may continuously monitor a surgeon's movements and determine that when a surgeon has picked up a scalpel, or has made an incision into a patient, that a procedure has begun.”
As per claim 6, Robaina in view of Echols teaches the method of claim 1 as described above.
Robaina further teaches the method wherein the activation cue comprises at least two activation cues and wherein the determining comprises determining that the at least two activation cues correspond to the same milestone event (paragraphs 229, tapping once and paragraph 230, tapping twice).
As per claim 8, Robaina in view of Echols teaches the method of claim 1 as described above.
Robaina does not explicitly teach however, Echols further teaches the method wherein the updating comprises recording, in the system, a user that performed the user movement action (paragraphs 30, 41, and 42). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Robaina for the reasons as described above.
As per claim 9, Robaina in view of Echols teaches the method of claim 1 as described above.
Robaina further teaches the method wherein the updating comprises notifying at least one other user of the milestone event (paragraph 110).
As per claim 10, Robaina in view of Echols teaches the method of claim 1 as described above.
Robaina further teaches the method wherein the at least one sensor comprises at least one sensory device (figure 2A).
As per claim 11,
Robaina in view of Echols teaches an information handling device as described above in claim 1.
As per claim 12, Robaina teaches the information handling device of claim 11 as described above.
Robaina further teaches the information handling device as described above in claim 2.
As per claim 16, Robaina teaches the information handling device of claim 11 as described above.
Robaina further teaches the information handling device as described above in claim 6.
As per claim 18, Robaina teaches the information handling device of claim 11 as described above.
Robaina in view of Echols further teaches the information handling device as described above in claim 8.
As per claim 19, Robaina teaches the information handling device of claim 11 as described above.
Robaina further teaches the information handling device as described above in claim 9.
As per claim 20,
Robaina in view of Echols teaches a product as described above in claim 1.
As per claim 21, teaches the method of claim 1 as described above.
Robaina further teaches the method wherein the determining that a milestone event has occurred comprises 
identifying a milestone event by the system inferring an event included within user interaction data is a milestone event based upon milestone events included in a datastore of the system (paragraph 274 related events - The Examiner notes that this limitation appears circular. There appears to be word/ words missing from the claim.  The word “infer” only appears in paragraphs 22 and 27 and regards to the system inferring that an event occurs by related two events together.  The Further, the word “datastore” does not exist in the Specification and is understood to be database.).
As per claim 22, Robaina in view of Echols teaches the method of claim 1 as described above.
Robaina further teaches the method wherein the determining that a milestone event has occurred is based, in part, upon detecting, using radio-frequency identification tags attached to users and objects within the predetermined space, a location of the users and objects with respect to each other (paragraphs 347 – 349 QR, barcode, RFID and focus indicator of medical equipment or paragraph 350, scalpel in surgeon’s hand).
The Examiner emphasizes here that the Specification does not define what a milestone event is or what occurs once it is determined that this not defined milestone event happens. Before the Applicant states that this reference doesn’t teach the RFID tags found in paragraphs 16 or 29, the Applicant should first particularly point out what paragraphs 16 or 29 require.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Robaina et al., U.S. Pre-Grant Publication 2018/ 0197624 in view of Echols et al., U.S. Pre-Grant Publication 2019/ 0051296.
As per claim 7, Robaina in view of Echols teaches the method of claim 1 as described above.
Robaina in view of Echols do not explicitly teaches the method wherein the updating comprises providing at least one of a visual indication and an audible notification that the system was updated.
However, Robaina teaches that the patient file can be updated with information determined (paragraphs 66, 244).  Robaina teaches that virtual indications are provided for content (paragraph312). Further, Robaina teaches that other alerts are possible (paragraph 320).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide an update indication.
The prior art differs from the claim by the substitution of some components. The substituted components were known. The technical ability existed to substitute the components as claimed and the result of the substitution is predictable.
As per claim 17, Robaina in view of Echols teaches the information handling device of claim 11 as described above.
Robaina in view of Echols further teaches the information handling device as described above in claim 7.
Response to Arguments
The 35 U.S.C. 112 rejections have been withdrawn. The Applicant has presented amendments only. 
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive.
Rejections under 35 U.S.C. § 101
The Applicant stats, “Additionally, Applicant respectfully submits that even if the claims are directed to a judicial exception, the claims integrate that judicial exception into a practical application, specifically, an application for updating a milestone system based upon detection of user interaction data using one or more multi-modal sensors and determining that the user interaction data includes an activation cue that is associated with a milestone event.” The Applicant and the Examiner differ as to what “a practical application” requires. The instant invention starts with data and ends with data. Or, the invention inputs data, processes the input data, and outputs the results of the inputted and processed data.
The Applicant further states, “Not only does this prevent a user from having to manually update the system and take time from a task to do so, but also updates the system, and thereafter the visual notification, as the milestone event is starting or occurring which makes the notifications more accurate.” And because the invention regards particular human actions is exactly why the invention is directed toward organizing human activities.
The interesting thing here is that the Applicant’s paragraphs are the same as those in the 2/28/2022 response. The Examiner’s response has not changed.

The Applicant further states, “To identify the milestone event, the system is able to learn milestone events based upon inferences between events and events previously identified as milestone events.” The Examiner understands this limitation with the breadth of the Specification.  As the specification does not state what this means then the Examiner interprets this broadly. For example, the Specification provides no algorithm that performs the work. There is nothing about how this system learns or what is meant by learning.  Although one example of “infering” is disclosed, the limits of this are not.
The Applicant further states, “Additionally, the system can identify activation cues from phrases or movements that occur during the natural course of completing the milestone event and does not require that a particular or unique trigger word or movement is performed by continuously monitoring the movements and voice inputs of the user to detect the activation cue and inferring the milestone event.” What this requires is not disclosed. The “natural course” could be any activity. The Robaina system works real-time (paragraph 34).
The Applicant stats, “In the case that the claims do fall under the "certain methods of organizing human activity" grouping, which Applicant disagrees with, Applicant respectfully submits that the claims integrate the judicial exception into a practical application.” The Examiner appreciates the Applicant’s opinion.
The Applicant stats, “The claims are drafted in a manner where any judicial exception is very narrowly tailored to a specific application, specifically, an application of automated updating of a milestone system based upon detection of user interaction data corresponding to a milestone event. In the event that the claims are directed to a judicial exception, this judicial exception is integrated into a very particular application within the claims and does not monopolize the judicial exception.” The claims use broad language and are written using functional terms. The Examiner disagrees with the Applicant’s assessment. For example, what does “associated with” require?  Further, what does “corresponds with” require?  What is required to correctly identify that something occurs?
The Applicant stats, “Specifically, Applicant respectfully submits that at least the newly added limitations are integrated into the claims and other limitations such that the claims require the use of the additional limitations and are not just generally linked to the particular technological environment.” The Examiner appreciates the Applicant’s opinion.
The Applicant stats, “ With all of the limitations of the claims, taken individually and as an ordered combination, there is clearly no risk that the claims would monopolize "certain methods of organizing human activity."” The Examiner notes that the Applicant fails to provide any reasoning regarding what makes this “clearly.”  Rather, the Applicant’s opinion is noted.
The Applicant further states, “In the event that the claims are directed to a judicial exception, this judicial exception is integrated into a very particular application within the claims and does not monopolize the judicial exception. In other words, the claims do not "tie up" a particular technological field, but are rather directed toward a very particular application of any
judicial exception.” As noted above, there is no practical application. The Applicant’s supposed practical application is the extra-solution activity of transmitting information.  And as also stated above, the claims are broadly written using general terms. The Examiner disagrees with the “very particular application” as argued.
The Applicant stats, “Specifically, Applicant respectfully submits that at least the newly added limitations are integrated into the claims and other limitations such that the claims require the use of the additional limitations and are not just generally linked to the particular technological environment.” The reason that these additional elements are not specifically tied to the invention is that the claims language is broad and the Specification is written at a high level and in functional terms.  The Specification states vaguely that something occurs such as through “inferring” but then does not disclose specifically what that requires. The claimed learning could be almost any step performed by a computer as there are no boundaries provided.
The Applicant stats, “Accordingly, Applicant respectfully submits that, even in the event that the Office reaches Step 2B, the claims represent an inventive concept and are, thus, patent eligible.” The Applicant is well aware that an inventive abstract idea is still abstract.
Rejections under 35 U.S.C. § 103
The Applicant stats, “Applicant respectfully submits that the Office has not articulated a reason why a person skilled in the art would combine the prior art references, does not have adequate evidentiary basis for that finding, and has not provided a satisfactory explanation for the motivation finding that includes an express and rational connection with the evidence presented.” The Examiner appreciates the Applicant’s concerns. However, the particular rationale was provided in the previous Office Action.
The Applicant stats, “
Additionally, Applicant respectfully submits that "[t]he rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled … MPEP § 2143.” First, MPEP § 2143 is long and broken up into multiple sections. This citation appears twice with the first regarding Rationale A, “A. Combining Prior Art Elements According to Known Methods To Yield Predictable Results.”  The second citation also does not apply as the Examiner is using Rationale G.
The Applicant stats, “Specification at [0022]. Applicant respectfully submits that an indication to start documenting is not an event and is, particularly, not a milestone event.” The Applicant’s opinion is noted. The Specification is silent as to what is required.
The Applicant stats, “Rather, Robaina simply saves the recording. Robaina does not teach that the system is updated with the recording.” Please see the updated rejection above. 
The Applicant stats, “At the very least, Applicant respectfully submits that nothing in Echols accounts for the deficiencies of Robaina, as briefly outlined above.” The opinion is noted.
The Applicant stats, “Applicant respectfully submits that the references do not teach, or even suggest, "wherein milestone events are learned by the system …” Please see the updated rejections above.
The Applicant stats, “In addition to the above mentioned,  Applicant respectfully submits that the § 103 rejections contain other deficiencies.” As the Applicant does not argue them the Examiner believes that this is a moot statement.
The Applicant stats, “However, Applicant notes that the Office indicates that this case has been twice rejected by the PTAB.” The Examiner stated that this instant invention had been twice rejected.  

The Examiner has no suggestions to overcome the 35 U.S.C. §101 rejections. The Examiner has no suggestions to overcome the 35 U.S.C. §103 rejections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yasumoto U.S. Pre-Grant Publication 2014/ 0062858 teaches an information system includes a camera located at a central position in a horizontal direction in front of two users who face the camera and who are aligned side by side, a gesture recognizing unit configured to recognize a gesture of a hand of a user based on a target image captured by the camera, a determining unit that determines whether a central point in a width direction of an arm in the target image is at a right side or at a left side with respect to a center of the hand in the target image, and an operation user configured to determine that a performer of the gesture is a right side or a left side user
Nichols U.S. Pre-Grant Publication 2015/ 0294089 teaches providing automated identification, record updates, workflow management, and alerts are facilitated through the computing devices, which include a headset that includes one or more input devices such as a microphone, a speaker, a camera, and/or a visual display device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373.  The examiner can normally be reached on M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626